DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending
Claims 1-10 are currently amended
Claims 1-10 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract needs to be on a separate page.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 7 states “for removing separated grit” and instead should state “for removing the separated grit” for further clarity.  Also, lines 11, 13, 14 and 18 each state “said main chamber” and instead should state “said cylindrical grit settling main chamber” to maintain consistency.  Furthermore, line 23 states “said fluid dynamic component” and instead should state “said turbulence generating fluid dynamic component” to maintain consistency.  Appropriate corrections are required.
Claim 2 is objected to because of the following informalities:  Line 3 states “to said eductor.” and instead should state “to said at least one eductor.” to maintain consistency.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “inlet means” on lines 2-3 of claim 1, “outlet means” on line 3 of claim 1, “and means for” on line 4 of claim 1, “said means for” on line 7 of claim 1, and “a fresh water supply means” on line 3 of claim 2.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the liquid matrix” on line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 1 recites the limitation “and a central aperture;” on line 18 of claim 1.  It is unclear what structural component includes the central aperture, the partition or the main chamber?  Claims 2-10 are also rejected since these claims depend on claim 1.
Claim 3 recites the limitation "the same direction of flow” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the opposite direction of flow” on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the same direction of flow” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 6 recites the limitation “said eductors generate” on line 1.  It is unclear whether Applicant is referring to the three stationary eductors as recited on lines 1-2 of claim 5, or the at least one eductor as recited on line 2 of claim 2?
Claim 7 recites the limitation "the opposite direction of flow” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 7 recites the limitation “said eductors generate” on line 1.  It is unclear whether Applicant is referring to the three stationary eductors as recited on lines 1-2 of claim 5, or the at least one eductor as recited on line 2 of claim 2?
Claim 8 recites the limitation “said eductors” on line 3.  It is unclear whether Applicant is referring to the three stationary eductors as recited on lines 1-2 of claim 5, or the at least one eductor as recited on line 2 of claim 2?  Claims 9-10 are also rejected since these claims depend on claim 8.
Claim 9 recites the limitation "the same direction of flow” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 9 recites the limitation “said eductors generate” on line 1.  It is unclear whether Applicant is referring to the three stationary eductors as recited on lines 1-2 of claim 5, or the at least one eductor as recited on line 2 of claim 2?
Claim 10 recites the limitation "the opposite direction of flow” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Also, claim 10 recites the limitation “said eductors generate” on line 1.  It is unclear whether Applicant is referring to the three stationary eductors as recited on lines 1-2 of claim 5, or the at least one eductor as recited on line 2 of claim 2?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,715,511 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Independent claim 1 of the instant application 17/256840 discloses an apparatus for separating grit including inlet means, outlet means, and means for removing separated grit from the apparatus, a cylindrical grit settling main chamber, a secondary chamber, a partition, an upper subchamber, a lower subchamber, and a turbulence generating fluid dynamic component.  Corresponding dependent claims 2-10 further disclose additional details including at least one eductor.
Independent claim 1 of U.S. Patent No. 8,715,511 B2 discloses an apparatus for separating grit including inlet means, outlet means, and means for removing separated grit from the apparatus, a cylindrical grit settling main chamber, a grit storage secondary chamber, a partition, an upper subchamber, a lower subchamber, and mechanical means inducing an upward and rotational fluid flow.  Corresponding dependent claims 2-20 further disclose additional details including a plurality of vanes.  Similar disclose is recited in independent claims 21, 24 and 28.  Corresponding dependent claims 22-23 and 25-27 further disclose additional details including a plurality of vanes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beliveau et al. (U.S. 2011/0240568 A1) (hereinafter “Beliveau”) in view of Goninan (U.S. 2010/0237008 A1).

Regarding Claim 1:
Beliveau teaches an apparatus for separating grit from a grit-loaded liquid matrix while retaining liquid matrix organic solids in suspension and water, including inlet means for admitting the liquid matrix into the apparatus, outlet means for removing grit-lite liquid matrix from the apparatus, and means for removing separated grit from the apparatus (see FIG. 6, apparatus 100) (see paragraphs 5, 14 and 27), the apparatus further comprising:
a cylindrical grit settling main chamber defining a bottom end portion, a top end and a peripheral wall; said means for removing separated grit from the apparatus cooperating with said main chamber bottom end portion (see paragraphs 5 and 14);
a secondary chamber including a central grit settling access top mouth opening through said main chamber bottom end portion (see paragraphs 5 and 14);
a partition extending transversely through said main chamber intermediate said top end and said bottom end portion thereof spacedly therefrom wherein an upper subchamber is formed in said main chamber above said partition and a lower subchamber is formed in said main chamber below said partition, said liquid matrix inlet means in direct fluid communication with said lower subchamber, said grit-lite liquid matrix outlet means in direct fluid communication with said upper subchamber, said partition having a peripheral edge, integrally mounted in substantially fluid tight fashion to said peripheral wall of said main chamber, and a central aperture (see paragraphs 5 and 14); and
wherein a liquid matrix fluid flow speed gradient is established between said upper and lower subchambers through said partition central aperture (see paragraphs 5 and 14).
Beliveau does not explicitly teach a turbulence generating fluid dynamic component, mounted inside said upper subchamber and providing enhanced fine grit separation from said liquid matrix, said fluid dynamic component producing Eddy-type turbulences inside said upper subchamber (Examiner’s note:  this claim limitation is intended use of a turbulence generating fluid dynamic component).
Goninan teaches a fluid purification system in hydraulic vortex systems (see Goninan FIGS. 1, 4 and 5a) by inducing an auxiliary hydraulic spiral (Eddy-type turbulence) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).



Regarding Claim 2:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 1, wherein Goninan further teaches said turbulence generating fluid dynamic component (mechanical spiral) includes at least one eductor, fixedly mounted inside said upper subchamber, and a fresh water supply means force fed to said eductor (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 3:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 2, wherein Goninan further teaches said at least one eductor generates eductor fluid flows in the same direction of flow than that of the liquid matrix inside said upper subchamber (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 4:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 2, wherein Goninan further teaches said at least one eductor generates eductor fluid flows in the opposite direction of flow relative to that of the liquid matrix inside said upper subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 5:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 2, wherein Goninan further teaches there are three stationary eductors fixedly mounted to said main chamber peripheral wall in radially equidistant fashion to one another (mechanical spirals and vortex) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 6:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 5, wherein Goninan further teaches said eductors generate eductor fluid flows in the same direction of flow than that of the liquid matrix inside said upper subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 7:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 5, wherein Goninan further teaches said eductors generate eductor fluid flows in the opposite direction of flow relative to that of the liquid matrix inside said upper subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 8:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 5, wherein Beliveau further teaches said upper subchamber is further subdivided into a top subchamber and an intermediate subchamber, said eductors mounted inside said intermediate subchamber, wherein an annular horizontal ring is formed between said top and intermediate subchambers and fixedly mounted tangentially to said main chamber peripheral wall and defining a central bore, and further including an annular vertical wall mounted within said ring central bore and projecting upwardly therefrom short of said main chamber top end, wherein said annular vertical wall forms a radially outward overflow surface for said grit-lite liquid matrix (see Beliveau FIG. 6, apparatus 100) (see Beliveau paragraphs 5, 14 and 27).

Regarding Claim 9:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 8, wherein Goninan further teaches said eductors generate eductor fluid flows in the same direction of flow than that of the liquid matrix inside said intermediate subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).

Regarding Claim 10:
The combination of Beliveau in view of Goninan teaches the apparatus as in claim 8, wherein Goninan further teaches said eductors generate eductor fluid flows in the opposite direction of flow relative to that of the liquid matrix inside said intermediate subchamber (mechanical spiral) (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).
Beliveau and Goninan are analogous inventions in the art of teaching a fluid purification system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the grit removal system of Beliveau to further include the turbulence generating fluid dynamic component (spiral) of Goninan in order to efficiently and effectively produce Eddy-type turbulences and enhance fine grit separation from the liquid matrix of Beliveau (see Goninan paragraphs 1, 13, 19, 37, 47, 52 and 55).


Other References Considered
Binot et al. (U.S. 2005/0173354 A1) teaches a device circulating vortex-flow fluid.

Noonan et al. (U.S. 2016/0038952 A1) teaches a ring grit removal system.

Andoh et al. (U.S. 2007/0108122 A1) teaches a hydrodynamic treatment device.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773